Case 1:19-cr-00009-RBJ Document 24 Filed 07/11/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00009-RBJ

UNITED STATES OF AMERICA,

          Plaintiff,

v.

     1.     ARTEMIO NAVARRO-RAYO,
            a/k/a Artemio Garcia,
            a/k/a Arturo Arayo,
            a/k/a Arturo Navarro,
            a/k/a Antemoi Rayo,

     Defendant.
______________________________________________________________________

    GOVERNMENT’S MOTION FOR A ONE-LEVEL DOWNWARD DEPARTURE
______________________________________________________________________

          The United States of America, by and through the undersigned United States

Attorney and Assistant United States Attorney, moves for a one-level downward

departure pursuant to 5K3.1 of the United States Sentencing Guidelines (USSG)

authorizing early disposition programs. The defendant qualifies for this one-level

downward departure under this District’s “Fast-Track” policy, and this motion was

specifically contemplated in section (I)(C) of the plea agreement entered to resolve this

matter.

          Dated this 11th day of July, 2019.
Case 1:19-cr-00009-RBJ Document 24 Filed 07/11/19 USDC Colorado Page 2 of 3




Respectfully submitted,


                                         JASON R. DUNN
                                         United States Attorney

                                  By:    s/ Sarah H. Weiss
                                         Sarah H. Weiss
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1801 California Street, Suite 1600
                                         Denver, Colorado 80202
                                         Phone: (303) 454-0100
                                         Fax: (303) 454-0403
                                         E-mail: sarah.weiss@usdoj.gov
                                         Attorney for the Government




                                     2
Case 1:19-cr-00009-RBJ Document 24 Filed 07/11/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of July, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to counsel of record.

       Edward_harris@fd.org

                                                     s/ Sarah H. Weiss
                                                     Sarah H. Weiss
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney’s Office




                                                3
